Citation Nr: 0727523	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  99-11 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for hypercholesterol.

3. Entitlement to service connection for an airway disorder.

4. Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression and marital problems.

6.  Entitlement to an initial compensable rating for a 
service-connected right shoulder disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran's active military service extended from June 1977 
to August 1998.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2000, a hearing was held before the Board by a 
Judge, who is no longer employed by the Board.  Because the 
law requires that the Judge chairing the hearing participate 
in making the final determination concerning the appeal, 38 
U.S.C.A. § 7107(c) (West 2002), the Board wrote the veteran 
in offering him the opportunity to testify at another 
personal hearing before another VLJ of the Board who will 
ultimately decide the appeal.  In July 2007, the Board 
informed the veteran of his right to another Board hearing.  
That same month, the veteran informed the Board that he 
desired to have another hearing before the Board at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before the Board as soon as 
practicable.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



